Title: Invoice from Richard Washington, 10 November 1757
From: Washington, Richard
To: Washington, George



London 10th Novr 1757.

Invoice of Sundry Goods Shipd by Richd Washington on board the Peggy and Elizabeth, Jno. Whiting Master, bound to Virginia, on the proper Acct and risque of the Honble Geo. Washington.

               
                  No. 1—A Cask
                  £ . 2. 
               
               
                  3 Six Inch brass casd Locks complt a 6/6
                  .19.6
               
               
                  3 Seven Inch ditto ditto a 7/6
                  1. 2.6
               
               
                  3 seven Inch brass coverplate ditto a 9/6
                  1. 8.6
               
               
                  3 eight Inch ditto ditto a 10/6
                  1.11.6
               
               
                  5 pr brass side Hinges with Screws a 5/
                  1. 5. 
               
               
                  4 pr ditto lath ditto with knobs a 6/
                  1. 4. 
               
               
               
                  3 pr ditto larger ditto a 6/6
                  .19.6
               
               
                  2 pr ditto larger ditto a 7/6
                  .15. 
               
               
                  A Case
                  .12. 
               
               
                  96 Yds blue embost Paper, wte Mosaic a 10d.
                  4.  . 
               
               
                  8 dozn Borders to ditto a 9d.
                  . 6. 
               
               
                  96 yds green embost Paper a 9d.
                  3.12. 
               
               
                  8 dozn borders to ditto a 9d.
                  . 6. 
               
               
                  96 yds yellow embost paper a 9
                  3.12. 
               
               
                  8 dozn Borders to ditto a 9
                  . 6. 
               
               
                  96 yds India figurd Paper a 6
                  2. 8. 
               
               
                  8 dozn Borders to Ditto a 9
                  . 6. 
               
               
                  96 yds Chintz paper a 4
                  1.12. 
               
               
                  8 dozn Borders to Ditto a 9
                  . 6. 
               
               
                  144 Yds Crimson embost paper wte Masaic a 10
                  6.  . 
               
               
                  12 dozn borders to ditto a 9d.
                  . 9. 
               
               
                  A Set of best painted Ornaments for a Ceiling qty 32 Square yds a 2/6
                  4.  . 
               
               
                  A Set of Papier Maché for ditto
                  5. 9. 
               
               
                  A Case
                  . 8. 
               
               
                  A fine new Viend Marble Chimy ps. Slab and Covins qty 31 feet a 5/
                  7.15. 
               
               
                  A pr of Plinths to ditto 10/  6 pr Iron Cramps to fix do 18d.
                  .11.6
               
               
                  Two neat Mahagony Tables, 4 f.—6 I. Square two flaps each & all the feet to move, to join with hooks &ca
                  6.10. 
               
               
                  Packing, and Battening ditto
                  . 6. 
               
               
                  12 Mahay best gothick Chairs, wt. Pincushion Seats, stufft in the best manner & coverd with horse hair
                  12.12. 
               
               
                  packing the Chairs in 6 parcells
                  . 6. 
               
               
                  A Case wt. partitions
                  . 4. 
               
               
                  250 Squares best Crown glass 172½ feet a 11d.
                  7.18.1
               
               
                  28 lb. putty for ditto a 3
                  . 7. 
               
               
                  A Case sent pr Captn Nicholson
                  . 1. 
               
               
                  A fine strong Silver pierced, Boat Shell two edgd Sword Silver & gold gripe, spare & false Scabbard &ca
                  7. 7. 
               
               
                  A Green Silk Hussar Belt and Buckle
                  .15. 
               
               
                  A Red Morocco do and ditto
                  . 7. 
               
               
                  
                  £87.19.1
               
               
               
                  To Entry Custom, Searchrs fees, Cartg Porterg Wharfg & Shipping Charges
                  1.18. 
               
               
                  To Freight, Primage & Bills of Lading
                  3. 4.6
               
               
                  
                  £93. 1.7
               
               
                  Commissn 2½ prCt
                  2. 6.6
               
               
                  
                  £95. 8.1
               
               
                  To £100 Insure on the above a £5.5/ prCt & policy
                  5.10.6
               
               
                  Commission ½ prCt
                  .10. 
               
               
                  Warranted with Convoy
                  £101. 8.7
               
               
                  N.B. In Case No. 2. A Neat Landscape—after Claude Lorrain
                  3.15.6
               
               
                  
                  £105. 4.1
               
               
                  E Errors
                  
               
            

Richd Washington

